Exhibit 10.12

AMERIANA BANK, SB

SUPPLEMENTAL LIFE INSURANCE AGREEMENT

THIS SUPPLEMENTAL LIFE INSURANCE AGREEMENT (this “Agreement”) is adopted this
20th day of December, 2007 by and between AMERIANA BANK, SB, a state-chartered
savings bank located in New Castle, Indiana (the “Bank”), and RICHARD HENNESSEY
(the “Director”).

The purpose of this Agreement is to retain and reward the Director by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Director with the designated beneficiary of the
Director. The Bank will pay the life insurance premiums from its general assets.

Article 1

Definitions

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 “Bank’s Interest” means the benefit set forth in Section 2.1.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Director, entitled to benefits, if any, upon the death of the Director.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6 “Effective Date” means December 20, 2007.

 

1.7 “Director’s Interest” means the benefit set forth in Section 2.2.

 

1.8 “Insurer” means the insurance company issuing the Policy on the life of the
Director.

 

1.9 “Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of

(i) the cash surrender value or (ii) the aggregate premiums paid by the Bank.

 

1.10 “Plan Administrator” means the plan administrator described in Article 10.

 

1.11 “Po1icy” or “Policies” means the individual insurance policy or policies
adopted by the Bank for purposes of insuring the Director’s life under this
Agreement.



--------------------------------------------------------------------------------

Ameriana Bank, SB Supplemental Life Insurance Agreement

 

1.12 “Separation from Service” means that the Director’s service, as an employee
and independent contractor, to the Bank and any member of a controlled group as
defined in Section 414 of the Code to which the Bank belongs, has terminated for
any reason, other than by reason of a leave of absence approved by the Bank or
the death of the Director.

 

1.13 “Years of Service” means the twelve (12) consecutive month period beginning
five (5) years after the Director’s first day of service to the Bank and any
twelve (12) month anniversary thereof during the entirety of which time the
Director is an employee of the Bank. Service with a subsidiary or other entity
controlled by the Bank before the time such entity became a subsidiary or under
such control shall not be considered “credited service.”

Article 2

Policy Ownership/lnterests

 

2.1 Bank’s Interest. The Bank shall own the Policies and shall have the right to
exercise all incidents of ownership, and the Bank may terminate a Policy without
the consent of the Director. The Bank shall be the beneficiary of the remaining
death proceeds of the Policies after the Director’s Interest is determined
according to Section 2.2.

 

2.2 Director’s Interest. The Director, or the Director’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds equal to
eighty percent (80%) of the Net Death Proceeds. The Director shall also have the
right to elect and change settlement options with respect to the Director’s
Interest by providing written notice to the Bank and the Insurer.

Article 3

Premiums and Imputed Income

 

3.1 Premium Payment. The Bank shall pay all premiums due on all Policies.

 

3.2 Economic Benefit. The Bank shall determine the economic benefit attributable
to the Director based on the life insurance premium factor for the Director’s
age multiplied by the aggregate death benefit payable to the Beneficiary. The
“life insurance premium factor’ is the minimum factor applicable under guidance
published pursuant to Treasury Reg. 1.61 -22(d)(3)(ii) or any subsequent
authority.

 

3.3 Imputed Income. The Bank shall impute the economic benefit to the Director
on an annual basis, by adding the economic benefit to the Director’s W-2, or if
applicable, Form 1099.

Article 4

General Limitations -Removal

Notwithstanding any provision of this Agreement to the contrary, the Director’s
rights in the Agreement shall terminate if the Director is subject to a final
removal or prohibition order issued by an appropriate federal banking agency
pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).



--------------------------------------------------------------------------------

Ameriana Bank, SB Supplemental Life Insurance Agreement

 

Article 5

Beneficiaries

 

5.1 Beneficiary. The Director shall have the right, at any time, to designate a
Beneficiary to receive any benefits payable under the Agreement upon the death
of the Director. The Beneficiary designated under this Agreement may be the same
as or different from the beneficiary designation under any other Agreement of
the Bank in which the Director participates.

 

5.2 Beneficiary Designation; Change. The Director shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent. The Director’s beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Director or
if the Director names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Director shall have the right to change a Beneficiary by
completing, signing, and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Bank of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Bank shall be
entitled to rely on the last Beneficiary Designation Form filed by the Director
and accepted by the Bank prior to the Director’s death.

 

5.3 Acknowledgment No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Bank or its designated agent.

 

5.4 No Beneficiary Designation. If the Director dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Director, then
the Director’s surviving spouse shall be the designated Beneficiary. If the
Director has no surviving spouse, the benefits shall be made payable to the
Director’s estate.

 

5.5 Facility of Payment. If the Bank determines in its sole discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Bank
may direct payment of such benefit to the guardian or other legal representative
of the person’s estate or to any trust created for the sole benefit of said
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Director and the Director’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.



--------------------------------------------------------------------------------

Ameriana Bank, SB Supplemental Life Insurance Agreement

 

Article 6

Assignment

The Director may irrevocably assign without consideration all of the Director’s
Interest in this Agreement to any person, entity or trust. In the event the
Director shall transfer all of the Director’s Interest, then all of the
Director’s Interest in this Agreement shall be vested in the Director’s
transferee, who shall be substituted as a party hereunder, and the Director
shall have no further interest in this Agreement.

Article 7

Insurer

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

Article 8

Claims And Review Procedure

 

8.1 Claims Procedure. The Director or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  8.1.1 Initiation -Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  8.1.2 Timing of Bank Response. The Bank shall respond to such claimant within
ninety (90) days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
claimant in writing, prior to the end of the initial ninety (90) day period,
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.

 

  8.1.3 Notice of Decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;



--------------------------------------------------------------------------------

Ameriana Bank, SB Supplemental Life Insurance Agreement

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed; and

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures.

 

8.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 

  8.2.1 Initiation -Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

 

  8.2.2 Additional Submissions -Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.

 

  8.2.3 Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

  8.2.4 Timing of Bank’s Response. The Bank shall respond in writing to such
claimant within sixty (60) days after receiving the request for review. If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
sixty (60) days by notifying the claimant in writing, prior to the end of the
initial sixty (60) day period, that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.

 

  8.2.5 Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. In the event the Bank determines that the claim should be
denied as a result of its review, then the Bank shall write the notification in
a manner calculated to be understood by the claimant. The notification shall set
forth:

 

  (a) The specific reasons for the denial;

 

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based; and

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.



--------------------------------------------------------------------------------

Ameriana Bank, SB Supplemental Life Insurance Agreement

 

Article 9

Amendments And Termination

The Bank may amend or terminate the Agreement at any time, or may amend or
terminate the Director’s rights under the Agreement at any time prior to the
Director’s death, by providing written notice of such to the Director. In the
event that the Bank decides to maintain the Policy after termination of the
Agreement, the Bank shall be the direct beneficiary of the entire death proceeds
of the Policy.

Article 10

Administration

 

10.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with this Agreement.

 

10.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

10.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

10.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

10.5 Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the retirement, disability,
death or Separation from Service of the Director, and such other pertinent
information as the Plan Administrator may reasonably require.

Article 11

Miscellaneous

 

11.1 Binding Effect. This Agreement shall bind the Director and the Bank, their
beneficiaries, survivors, executors, administrators, and transferees and any
Beneficiary.



--------------------------------------------------------------------------------

Ameriana Bank, SB Supplemental Life Insurance Agreement

 

11.2 No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Director the right to remain as an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the Director.
It also does not require the Director to remain an employee nor interfere with
the Director’s right to terminate employment at any time.

 

11.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of Indiana, except to the
extent preempted by the laws of the United States of America

 

11.4 Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Bank under
this Agreement. Upon the occurrence of such event, the term “Bank” as used in
this Agreement shall be deemed to refer to the successor or survivor company.

 

11.5 Notice. Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

2118 Bundy Avenue

 

New Castle, IN 47362

 

 

 

 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.

 

11.6 Entire Agreement. This Agreement, along with the Director’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Director as to the subject matter hereof. No rights are granted to the Director
under this Agreement other than those specifically set forth herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

DIRECTOR:     AMERIANA BANK, SB

/s/ Richard Hennessey

    By  

/s/ Michael E. Kent

    Title  

Chairman of the Board



--------------------------------------------------------------------------------

LOGO [g37633ex10_12.jpg]

 